PER CURIAM:
On January 14, 1999, respondent Mark J. Rochon was publicly reprimanded by the United States Court of Appeals for the District of Columbia Circuit after repeatedly ignoring briefing deadlines in several cases and filing a motion to withdraw as counsel one week before the extended deadline for filing a brief in one of the cases. In two of the cases, the Circuit Court issued orders to show cause why the appeals should not be dismissed for lack of prosecution. After respondent answered the orders, the Court entered new briefing schedules. Again, respondent failed to file the briefs within the time specified in the new briefing orders. Even the Circuit Court’s explicit expression of its displeasure did not motivate respondent to correct his conduct.
Bar Counsel filed with this court a certified copy of the Circuit Court’s disciplinary order. This court referred the matter to the Board on Professional Responsibility (“Board”), and the Board has now filed its report and recommendation. The Board recommends reciprocal discipline in the form of a public censure, the functional equivalent of the Circuit Court’s public reprimand. See In re Macaulay, 737 A.2d 552, 553 (D.C.1999). Bar Counsel has informed the court that she takes no exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation. Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See D.C. Bar R. XI, § 11(f)(1); In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Mark J. Rochon be, and hereby is, publicly censured.

So ordered.